Citation Nr: 0426723	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  96-48 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for shell fragment 
wound, left lower back with left foot drop, currently 
evaluated as 40 percent disabling.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine as secondary to the shell 
fragment of the lower back with left foot drop.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


REMAND

The veteran served on active duty from August 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

The RO advised the veteran by letter dated July 26, 2004, 
that he had 90 days to take certain actions, including 
submitting additional evidence to the Board.  Subsequently, 
the veteran submitted a letter from J.W., M.D., which appears 
to be a medical statement and opinion regarding his current 
symptoms of service-connected shell fragment of the lower 
back with left foot drop and the relationship between service 
and degenerative disc disease, low back pain, and left leg 
pain.  The veteran did not submit a waiver of agency of 
original jurisdiction consideration.  Consequently, remand is 
required to facilitate the RO's review and consideration of 
the new evidence.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(invalidated 38 C.F.R. § 19.9(a)(2), which, in conjunction 
with 38 C.F.R. § 20.1304, eliminated the requirement that the 
appellant waive initial consideration by AOJ of evidence 
submitted to Board).

Review of the record also revealed that the veteran receives 
social security disability payments in connection with his 
service-connected shell fragment wound of the lower back with 
left foot drop and manifestations of degenerative disc 
disease of the lumbar spine.  A Notice of Award letter from 
the Social Security Administration (SSA) demonstrates that 
the veteran received a favorable decision.  Consequently, 
remand is required to obtain the final decision and any 
associated medical records.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The RO should contact the SSA and 
request a copy of any final decision and 
all records upon which that decision was 
based.  If the SSA has made no decision 
or has no records, the RO should annotate 
the record accordingly.  See 38 U.S.C.A. 
§§ 5103A; 5106 (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2003); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Martin 
v. Brown, 4 Vet. App. 136 (1993) (not 
only must the final Social Security 
Administration decision be obtained, but 
all records upon which that decision was 
based must be obtained as well). 

2.  The veteran is advised that he has 
the right to submit additional evidence 
and argument on the matter that the Board 
has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.

4.  The RO should then readjudicate the 
claim for a rating in excess of 40 
percent for shell fragment wound of the 
lower back with left foot drop and for 
the grant of service connection for 
degenerative disc disease of the lumbar 
spine as secondary to the shell fragment 
wound of the lower back with left foot 
drop, with consideration of all of the 
evidence added to the record since the 
last Supplemental Statement of the Case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




